Exhibit 10.16

 

Final Version

 

DIVIDEND REINVESTMENT PLAN

OF

NEW MOUNTAIN FINANCE CORPORATION

 

New Mountain Finance Corporation, a Delaware corporation (the “Corporation”),
hereby adopts the following plan (the “Plan”) with respect to net investment
income dividends and capital gains distributions declared by its Board of
Directors on shares of its Common Stock, par value $0.01 per share (the “Common
Stock”);

 

1. Unless a stockholder specifically elects to receive cash as set forth below,
all net investment income dividends and all capital gains distributions
hereafter declared by the Board of Directors shall be payable in shares of the
Common Stock of the Corporation, and no action shall be required on such
stockholder’s part to receive a distribution in stock.

 

2. Such net investment income dividends and capital gains distributions shall be
payable on such date or dates as may be fixed from time to time by the Board of
Directors to stockholders of record at the close of business on the record
date(s) established by the Board of Directors for the net investment income
dividend and/or capital gains distribution involved.

 

3. The Corporation shall use only newly-issued shares of its Common Stock to
implement the Plan if the price at which newly-issued shares are to be credited
is equal to or greater than 110% of the last determined net asset value of the
shares. The number of shares to be issued to a stockholder shall be determined
by dividing the total dollar amount of the distribution payable to such
stockholder by the market price per share of the Corporation’s Common Stock at
the close of regular trading on the New York Stock Exchange on the valuation
date fixed by the Board of Directors for such distribution. Market price per
share on that date shall be the closing price for such shares as reported on the
New York Stock Exchange or, if no sale is reported for such day, at the average
of their electronically-reported bid and asked prices.

 

4. If the Corporation declares a distribution to stockholders, the Corporation
may instruct the Plan Administrator, as defined below, not to credit accounts
with newly-issued shares and instead to buy shares in the market if the price at
which newly-issued shares are to be credited does not exceed 110% of the last
determined net asset value of the shares. Shares purchased in open market
transactions by the Plan Administrator shall be allocated to each Participant,
as defined below, based upon the average purchase price, excluding any brokerage
charges or other charges, of all shares of Common Stock purchased with respect
to the applicable distribution.

 

5. A stockholder may elect from time to time to receive his or its net
investment income dividends and capital gains distributions in cash. To exercise
this option, such stockholder shall notify American Stock Transfer and Trust
Company, LLC, the plan administrator and the Corporation’s transfer agent and
registrar (referred to as the “Plan Administrator”), in writing or through the
internet at www.amstock.com or the toll free number (888) 333-0212 so that such
notice is received by the Plan Administrator no later than three days prior to
the payment date fixed by the Board of Directors for the net investment income
dividend and/or capital gains distribution. If the request to terminate
participation in the Plan is received less than three days prior to the payment
date then that dividend will be reinvested, but all subsequent dividends on all
balances will be paid out in cash. Such election shall remain in effect (without
the

 

--------------------------------------------------------------------------------


 

requirement to confirm the election) until the stockholder shall notify the Plan
Administrator in writing of such stockholder’s withdrawal of the election, which
notice shall be delivered to the Plan Administrator no later than three days
prior to the payment date fixed by the Board of Directors for the next net
investment income dividend and/or capital gains distribution by the Corporation.

 

6. The Plan Administrator will set up an account for shares acquired pursuant to
the Plan for each stockholder who has not so elected to receive dividends and
distributions in cash (each a “Participant”). The Plan Administrator will hold
each Participant’s shares, together with the shares of other Participants, in
non-certificated form in the Plan Administrator’s name or that of its nominee.
Upon request by a Participant, received in writing or through the internet at
www.amstock.com or the toll free number (888) 333-0212 at any time, the Plan
Administrator will, instead of crediting shares to and/or carrying shares in a
Participant’s account, issue, to the Participant, a certificate registered in
the Participant’s name for the number of whole shares payable to the Participant
and a check for any fractional share less a transaction fee of the lesser of
(i) $15.00 and (ii) the price of the fractional share.

 

7. The Plan Administrator will confirm to each Participant each acquisition made
pursuant to the Plan as soon as practicable but not later than 30 business days
after the date thereof. Although each Participant may from time to time have an
undivided fractional interest (computed to three decimal places) in a share of
Common Stock of the Corporation, no certificates for a fractional share will be
issued. However, dividends and distributions on fractional shares will be
credited to each Participant’s account. In the event of termination of a
Participant’s account under the Plan, the Plan Administrator will adjust for any
such undivided fractional interest in cash at the market value of the
Corporation’s shares at the time of termination.

 

8. The Plan Administrator will forward to each Participant any Corporation
related proxy solicitation materials and each Corporation report or other
communication to stockholders, and will vote any shares held by it under the
Plan in accordance with the instructions set forth on proxies returned by
Participants to the Corporation or the Plan Administrator.

 

9. In the event that the Corporation makes available to its stockholders rights
to purchase additional shares or other securities, the shares held by the Plan
Administrator for each Participant under the Plan will be added to any other
shares held by the Participant in certificated form in calculating the number of
rights to be issued to the Participant.

 

10. The Plan Administrator’s service fee, if any, and expenses for administering
the Plan will be paid for by the Corporation for all purchases made.

 

11. Each Participant may terminate his or its account under the Plan by so
notifying the Plan Administrator via its website at www.amstock.com, by filling
out the transaction request form located at the bottom of his or its statement
and sending it to the Plan Administrator at American Stock Transfer and Trust
Company LLC, P.O. Box 922, Wall Street Station, New York, NY, 10269-0560, Attn:
Plan Administration Department, or by calling the Plan Administrator at (888)
333-0212. Such termination will be effective immediately if the Participant’s
notice is received by the Plan Administrator more than three days prior to any

 

--------------------------------------------------------------------------------


 

dividend or distribution payment date. If notice to terminate the Participant’s
account is received less than three days prior to a payment date then that
dividend or distribution will be reinvested, but all subsequent dividends and
distributions will be paid out in cash on all balances. The Plan may be
terminated by the Corporation upon notice in writing mailed to each Participant
at least 30 days prior to any record date for the payment of any dividend or
distribution by the Corporation. Upon any termination, the Plan Administrator
will cause a certificate or certificates to be issued for the full shares held
for the Participant under the Plan and a cash adjustment for any fractional
share to be delivered to the Participant without charge to the Participant. If a
Participant elects by his or its written or telephonic or internet notice to the
Plan Administrator to have the Plan Administrator sell part or all of his or its
shares and remit the proceeds to the Participant, the Plan Administrator is
authorized to deduct a $15.00 transaction fee plus a $0.10 per share brokerage
commission from the proceeds.

 

12. These terms and conditions may be amended or supplemented by the Corporation
at any time but, except when necessary or appropriate to comply with applicable
law or the rules or policies of the Securities and Exchange Commission or any
other regulatory authority, only by mailing to each Participant appropriate
written notice at least 30 days prior to the effective date thereof. The
amendment or supplement shall be deemed to be accepted by each Participant
unless, prior to the effective date thereof, the Plan Administrator receives
written notice of the termination of the Participant’s account under the Plan.
Any such amendment may include an appointment by the Plan Administrator in its
place and stead of a successor agent under these terms and conditions, with full
power and authority to perform all or any of the acts to be performed by the
Plan Administrator under these terms and conditions so long as such appointment
is approved by the Corporation. Upon any such appointment of any agent for the
purpose of receiving dividends and distributions, the Corporation will be
authorized to pay to such successor agent, for each Participant’s account, all
dividends and distributions payable on shares of the Corporation held in the
Participant’s name or under the Plan for retention or application by such
successor agent as provided in these terms and conditions.

 

13. Unless otherwise stated herein, all correspondence concerning the Plan shall
be directed to the Plan Administrator by mail at American Stock Transfer and
Trust Company LLC, P.O. Box 922, Wall Street Station, New York, NY 10269-0560,
or by calling the Plan Administrator, telephonically at (888) 333-0212.

 

14. The Plan Administrator will at all times act in good faith and use its best
efforts within reasonable limits to ensure its full and timely performance of
all services to be performed by it under this Plan and to comply with applicable
law, but assumes no responsibility and shall not be liable for loss or damage
due to errors unless such error is caused by the Plan Administrator’s
negligence, bad faith, or willful misconduct or that of its employees or agents.

 

15. These terms and conditions shall be governed by the laws of the State of New
York, without regard to the conflicts of law principles thereof, to the extent
such principles would require or permit the application of the laws of another
jurisdiction.

 

--------------------------------------------------------------------------------